Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to communications regarding the applicant’s amendments and arguments, filed on 8/25/2022.
Claims 1-7 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendments and Arguments
Applicant's arguments with respect to claims 1-7 have been considered but are moot in view of the new ground(s) of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20160267403 to Hoffart et al. (hereinafter “Hoffart”), U.S. Patent Application Publication No. 20180101894 to Markoff et al. (hereinafter “Markoff”), U.S. Patent Application Publication No. 20140149257 to Baca et al. (hereinafter “Baca”), and further in view of U.S. Patent Application Publication No. 20180202821 to Yu et al. (hereinafter “Yu”).
As to claim 1, Hoffart teaches a method of coordinating hairdressing services, comprising the steps of (computer implemented method for coordinating hairdressing services, par. 0004-0013): 
receiving, over a computer network at a remote server (par. 0004, i.e. “[0004] Systems and methods here may include embodiments for booking a stylist, including, via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile device via the network, a selection of one of the categorized photos, sending the customer user mobile device information for the plurality of stylists correlated to the selected photo, receiving from the customer user mobile device via the network, a selection of a stylist from the plurality of stylists correlated to the selected photo, and sending the selected photo to the selected stylist via the network.”) from an application program operating on a user mobile computing device, a search request for hairdressing services within a selected distance from the location of the user mobile computing device at the time of the request (Fig. 2A-2E, 7, par. 0046, “the users of the system could use any number of computer user equipment 120 to access the system, log in, search for and coordinate the hair styles, as well as search and complete the bookings. Any number of computing devices such as laptops, desktops, mobile devices such as smartphones, tablets, phablets, wearables, etc.”), as determined by a GPS device in the user mobile computing device (par. 0056, GPS “geo locate and set the list of stylists could come from various sources. The system could receive location information from the internal GPS or cellular triangulation system within the mobile device itself”); 
performing a search in a system database in electronic communication with the remote server (par. 0004, i.e. “[0004] Systems and methods here may include embodiments for booking a stylist, including, via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile device via the network, a selection of one of the categorized photos, sending the customer user mobile device information for the plurality of stylists correlated to the selected photo, receiving from the customer user mobile device via the network, a selection of a stylist from the plurality of stylists correlated to the selected photo, and sending the selected photo to the selected stylist via the network.”) for registered providers of hairdressing services with a home location within the selected distance from the location of the user mobile computing device (par. 0051, i.e. “the system may correlate user selections of styles with stylists who are part of the system in some embodiments called Hair Construction, which empowers them to perform these styles via their instructional videos and hairstyle recipes. Furthermore, stylists may have indicated that they are able and willing to perform such a style. Thus, the system can receive a request, correlate that request with a list of geographically nearby stylists who have indicated they are able and willing to perform the style, coordinate a selection of those various stylists with the user, in some embodiments including date/time and cost details, and then coordinate pushing the desired style information to the selected stylist all remotely via the network”); 
transmitting over the computer network (par. 0004, i.e. “[0004] Systems and methods here may include embodiments for booking a stylist, including, via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile device via the network, a selection of one of the categorized photos, sending the customer user mobile device information for the plurality of stylists correlated to the selected photo, receiving from the customer user mobile device via the network, a selection of a stylist from the plurality of stylists correlated to the selected photo, and sending the selected photo to the selected stylist via the network.”) the search results to the user mobile computing device (par. 0057, Fig. 2A-2E, “FIG. 2E shows an example screenshot of a user mobile device with various stylists to choose from 258. In the example of FIG. 2E, the system indicates how close the stylist is to the GPS location of the mobile device 259. Further, in the example the system could map the stylists on a map to help determine the distance the stylist is from the user device. Another example feature may allow the user to select a stylist and then call the stylist via a button 260 on the mobile device display”); 
receiving, over the computer network (par. 0004, i.e. “[0004] Systems and methods here may include embodiments for booking a stylist, including, via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile device via the network, a selection of one of the categorized photos, sending the customer user mobile device information for the plurality of stylists correlated to the selected photo, receiving from the customer user mobile device via the network, a selection of a stylist from the plurality of stylists correlated to the selected photo, and sending the selected photo to the selected stylist via the network.”), from the user application program, a request for hairdressing services at the location of the user from a particular provider (par. 0013, 0060-0062, Fig. 2A-2E, “via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile device via the network, a selection of one of the categorized photos, sending the customer user mobile device information for the plurality of stylists correlated to the selected photo, receiving from the customer user mobile device via the network, a selection of a stylist from the plurality of stylists correlated to the selected photo, and sending the selected photo to the selected stylist via the network.” …“after the user selects a style 206, the system could then send the selected style photos and/or recipe to certain stylists within a set geographical region from the user mobile device 220” ); 
transmitting the request for services at the location of the user to the particular provider  (par. 0013, 0060-0062, Fig. 2A-2E, “via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile device via the network, a selection of one of the categorized photos, sending the customer user mobile device information for the plurality of stylists correlated to the selected photo, receiving from the customer user mobile device via the network, a selection of a stylist from the plurality of stylists correlated to the selected photo, and sending the selected photo to the selected stylist via the network.”…“after the user selects a style 206, the system could then send the selected style photos and/or recipe to certain stylists within a set geographical region from the user mobile device 220” );
receiving, over the computer network (par. 0004, 0013, i.e. “[0004] Systems and methods here may include embodiments for booking a stylist, including, via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile device via the network, a selection of one of the categorized photos, sending the customer user mobile device information for the plurality of stylists correlated to the selected photo, receiving from the customer user mobile device via the network, a selection of a stylist from the plurality of stylists correlated to the selected photo, and sending the selected photo to the selected stylist via the network.”) from a second application program operating on a provider mobile computing device, a response to the request for services (par. 0060-0062, Fig. 2A-2E, “the stylists who receive the request for the particular style, may respond to the request via the network and the system could store their responses 222. The stylists responding may indicate their calendar ability to provide the selected services 224 including costs, and the customer may select from among the stylists 226 who so indicated. The time to respond could be set by the system, and indicated on the communication. It could be quick or the time could be a day or so to respond” ); and 
transmitting, over the computer network (par. 0004, 0013, i.e. “[0004] Systems and methods here may include embodiments for booking a stylist, including, via a server in communication with a data storage and a network, receiving a plurality of style photos, categorizing the received style photos, causing storage of the received categorized style photos in the data storage, receiving indications from a plurality of stylists for the stored photos, correlating, via the data storage, each stylist and their indicated photos, receiving a valid log-in credential and a current geographic location from a customer user mobile device via the network, sending the customer user a menu of style categories, receiving a category selection from the customer user, sending the customer user mobile device the categorized photos to view corresponding to the category selection, receiving, from the customer user mobile device via the network, a selection of one of the categorized photos, sending the customer user mobile device information for the plurality of stylists correlated to the selected photo, receiving from the customer user mobile device via the network, a selection of a stylist from the plurality of stylists correlated to the selected photo, and sending the selected photo to the selected stylist via the network.”), the response to the user application program (par. 0060-0062, 0096-0106, Fig. 2A-2E, “Once the connection is made between customer, style and stylist, the client may book an appointment using a booking platform of their choice that incorporates and/or links to the style discovery and/or selection features to encourage clients to view and choose a style for the appointment. Thus, the system may drive the customer to a third party booking website 230 or internal service that the stylist uses to book appointments 232”).
Hoffart does not explicitly teach wherein the request comprises the particular provider traveling to the location of the user to provide the hairdressing services as claimed.
Markoff teaches wherein the request comprises the particular provider traveling to the location of the user to provide the hairdressing services (Fig. 9A, par. 0021, 0036, 0089-0094, acceptance of the request for services including a service, a time and a location, on a user interface of booking/appointment, i.e. “When the user confirms the request (e.g., places an order), the computing device can provide the service request to the on-demand user-based service system with necessary user data so that the on-demand user-based service system can arrange the service between the user and the selected service provider. The user can provide additional information on the confirmation user interface feature, such as, for example, the specified location at which the user demands the services be rendered at (defaulted to the user's default location, i.e. current location, home location, etc.))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hoffart with the teaching of Markoff because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Markoff would allow Hoffart to facilitate “communicating the location of the user (e.g., where user-based services are to be rendered), the availability and optionally the location of the service providers, the types of services available, details specific to selected providers, fees and pricing information, can be aggregated and provided to the user in an efficient and user-friendly manner” (Markoff, par. 0003, 0015-0016);(KSR International Co. v. Teleflex Inc.,  550 USPQ2d 1385 (2007).)
The combination of Hoffart and Markoff does not explicitly teach wherein the response constitutes a counter-proposal of the request for services, wherein said counter-proposal specifies a service, 
Baca teaches wherein the response constitutes a counter-proposal of the request for services, wherein said counter-proposal specifies a service, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Hoffart and Markoff with the teaching of Baca because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Baca would allow combination of Hoffart and Markoff to improve user shopping experience, for example “Although online shopping may relieve some of the stressors associated with traditional shopping, it is not without its own frustrations. For instance, the shopper may have to visit several different web sites instead of different stores, and may still have the same problem of not remembering what he or she looked at early on in the shopping experience. And although the online shopper is not spending time driving around town, he or she can still consume a vast amount of time browsing online without finding a suitable solution. Thus, for many people shopping continues to be frustrating and not enjoyable.” (Baca, par. 0001-0002.) Further, negotiating is a wellknown practice in trading/business process ((KSR International Co. v. Teleflex Inc.,  550 USPQ2d 1385 (2007).)
However, the combination of Hoffart, Markoff and Baca does not explicitly teach counter-proposal comprising time and location as claimed.
Yu teach counter-proposal comprising time and location (par. 0026, 0049, 0057, 0073, “the user can propose a change or modification to an activity entry (e.g., change the price for the service or change the start time/date), and the calendar system can notify the offering user of the proposed modification by the user and provide the offering user with a chance to accept or decline the modification.”. It is further noted that “an activity entry” also including location.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of combination of Hoffart, Markoff and Baca with the teaching of Yu because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Yu would allow combination of Hoffart, Markoff and Baca to improving and  facilitating business or arranging a scheduled activity between two or more users (Yu, par. 0002, 0009-0012)
As to claim 2, combination of Hoffart, Markoff, Baca and Yu teaches the method of claim 1, wherein the response to the request for services comprises an acceptance of the request (par. 0106, confirmation of appointment request).
As to claim 3, combination of Hoffart, Markoff, Baca and Yu teaches wherein the response to the request for services comprises a counter-proposal from the particular provider (Baca, Fig. 1-4, par. 0041, 0044, 0046, 0059-0064, 0092, 0094, 0097, 0100, 0102, 0110, counteroffer on services, including from a service providers and users, over communication network.)
As to claim 4, the rejection of claim 3 is hereby incorporated by reference, the combination of Hoffart, Markoff, Baca and Yu teaches the method of claim 3, further comprising the step of transmitting, over the computer network, the counter-proposal (Baca, Fig. 1-4, par. 0041, 0044, 0046, 0059-0064, 0092, 0094, 0097, 0100, 0102, 0110, counteroffer on services, including from a service providers and users, over communication network.)
  As to claim 5, the rejection of claim 4 is hereby incorporated by reference, the combination of Hoffart, Markoff, Baca and Yu teaches the method of claim 4, further comprising the step of receiving, over the computer network, a response from the user application program to the counter-proposal (Baca, Fig. 1-4, par. 0041, 0044, 0046, 0059-0064, 0092, 0094, 0097, 0100, 0102, 0110, counteroffer on services, including from a service providers and users, over communication network.)
As to claim 6, the rejection of claim 5 is hereby incorporated by reference, the combination of Hoffart, Markoff, Baca and Yu teaches the method of claim 5, wherein the response from the user application program comprises an acceptance of the counter-proposal (Baca, Fig. 1-4, par. 0041, 0044, 0046, 0059-0064, 0092, 0094, 0097, 0100, 0102, 0110, counteroffer/acceptance on services, including from a service providers and users, over communication network.)
As to claim 7, the rejection of claim 1 is hereby incorporated by reference, the combination of Hoffart, Markoff, Baca and Yu teaches the method of claim 1, further comprising the step of: receiving, over the computer network, a rating of the services provided by the particular provider at the location of the user mobile computing device (Markoff, par. 0057, 0063, 0066, 0095, rating of the services).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168